Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161105 & (61)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161105
                                                                   COA: 341417
                                                                   Wayne CC: 17-004669-FC
  WILLIE JOSEPH GRIMES,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file amended application is GRANTED. The
  application for leave to appeal the February 4, 2020 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2020
         t1116
                                                                              Clerk